

116 SRES 746 ATS:  Designating the week of October 4 through October 10, 2020, as “National Community Policing Week”. 
U.S. Senate
2020-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 746IN THE SENATE OF THE UNITED STATESOctober 5, 2020Mrs. Shaheen (for herself, Mr. Cornyn, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 12, 2020Committee discharged; considered and agreed toRESOLUTION Designating the week of October 4 through October 10, 2020, as National Community Policing Week. Whereas police officers are indispensable members of the community who put their lives on the line to protect others;Whereas promoting strong relationships founded in trust and mutual respect between law enforcement officers and the communities they serve helps ensure the safe and effective execution of the law;Whereas law enforcement officers and communities that work together to address public safety concerns can create lasting solutions to difficult challenges; Whereas recent events have sparked a nationwide call to improve the interactions between law enforcement officers and the communities they serve, particularly communities of color;Whereas community policing facilitates peaceful dialogue, capable of fostering understanding and trust, between law enforcement officers and civilians;Whereas community policing can help improve the equal enforcement of the laws;Whereas community policing informs the public about the challenges that law enforcement officers face in executing their duties and provides law enforcement officers insight into the concerns of community members;Whereas a long-term commitment to community policing is necessary to eliminate the underlying causes of crime;Whereas the advancement of community policing should be supported to ensure that State and local law enforcement agencies have necessary resources; andWhereas community policing has been recognized as an important tool for improving the relationship between law enforcement officers and the communities they serve: Now, therefore, be itThat the Senate—(1)designates the week of October 4 through October 10, 2020, as National Community Policing Week; and (2)supports community policing and encourages the people of the United States, law enforcement agencies, and elected officials to identify ways in which communities can improve public safety, strengthen relationships, and build trust.